Citation Nr: 0621623	
Decision Date: 07/21/06    Archive Date: 08/02/06	

DOCKET NO.  02-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1992, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1961 to May 1963.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2003 at which time it was 
remanded for further development.  The case has been returned 
to the Board for appellate review.

The appeal is again remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.

A review of the evidence of record shows that by decision 
review officer decision in February 2006, service connection 
for asbestosis was granted.  A rating of 30 percent was 
assigned, effective July 17, 2003.  In the March 2006 
statement, the veteran expressed disagreement with the 
assignment of the effective date of July 17, 2003.  This 
matter is referred to the RO for appropriate action.


REMAND

A hearing on appeal will be conducted if an appellant, a 
veteran, or his or her representative expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  In his 
substantive appeal dated in October 2004, the veteran 
indicated that he wanted a BVA hearing at a local RO before a 
member of the Board.  He wrote in the words "BVA video 
hearing."  There is no indication that such a hearing has 
been scheduled for him.  Such hearing should be scheduled in 
accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2005).

In view of the foregoing, the case is REMANDED for the 
following:

1.  After contacting the veteran and 
determining his wishes, he should be 
scheduled for a hearing by either a video 
conference or travel board with a 
Veterans Law Judge at the RO in Houston, 
Texas.  38 U.S.C.A. § 7107.  A copy of a 
notice of the scheduling of the hearing 
to him should be placed in the record, 
keeping in mind the 30-day advance notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2005).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), as well as 
the requirements of Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



